DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., (US 2013/00773608 A1) and in view of Tian et al., (2019/0147050 A1).

 Hu et al., while teaching the method/apparatus/ non-transitory computer-readable storage medium for pushing information as per claims 1, 6 and 11, do not specifically teach the age range of the target service recipient. Tian et al., do teach the claimed age range of a target service recipient (see 0055- where one of the attribute is user age range). Therefore, it would have been obvious to one with ordinary skill in the art, to incorporate the user attribute age range as taught by Tian et al., in the method/apparatus of Hu et al., because this would effectively deliver specific information to the user according to a specific age range (Tian et al., 0055-0056). 
As per claims 2 and 7, Hu et al., in view of Tian et al., teach a method and apparatus according to claims 1 and 6,  wherein the request for information acquisition is a voice request, and the determining whether the age corresponding to the current service recipient matches a current information service mode, in response to receiving a request for information 
As per claims 4 and 9, Hu et al., in view of Tian et al., teach a method and apparatus according to claims 1 and 6, wherein the pushing the target push information to the current service recipient comprises: playing a voice corresponding to the target push information (Hu et al., 0048-0049, 0051-0052).
As per claims 5 and 10, Hu et al., in view of Tian et al.,  teach the method and apparatus according to claims 2 and 7,  wherein the determining target push information corresponding to the current service recipient from the candidate push information comprises: acquiring an age range corresponding to a historical service recipient of a plurality of pieces of the candidate push information; clustering the plurality of pieces of the candidate push information based on the age range corresponding to the historical service recipient, to obtain a plurality of classes; and selecting at least one piece of the candidate push information in the class corresponding to the age range indicated by the current information service mode as the target push information (Hu et al., 0048-0049, 0051-0052, 0073, 0077).
As per claims 12 and 13, Hu et al., in view of Tian et al., teach the method and apparatus according to claims 2 and 7, wherein the determining the age corresponding to the current service recipient based on the voice request of the current service recipient comprises: extracting acoustic characteristics of the current service recipient from the voice request of the current service recipient; and estimating the age corresponding to the current service recipient .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-7, 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
2/12/2021